 

ASSET ASSIGNMENT AGREEMENT




This Asset Assignment Agreement (“Agreement”) is entered into by and between
HyFuels, Inc. a Florida corporation (“HyFuels”) and Thunder Fusion Corporation,
a Florida corporation (“TFC”), and is effective as of the last date of execution
set forth below.  HyFuels and TFC may be collectively referred to herein as the
“Parties”.




WHEREAS, pursuant to this Agreement it is the intention of HyFuels to transfer
and vest all rights, title ownership and interests in all of its assets to TFC
in exchange for the consideration described herein; and




NOW THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:




1.

The recitals set forth above are true and accurate and are an integral part of
this Agreement.




2.

HyFuels hereby irrevocably assigns and transfers to TFC any and all rights,
title, ownership and interests in all of the Assets, Confidential Information
and Trade Secrets (as hereinafter defined) owned and hereinafter acquired by
HyFuels including, but not limited to, all physical assets, intangible assets,
accounts receivable, intellectual property, accounting software, billing
software, client lists, client prospects, trade secrets, proprietary property,
the intellectual and physical property known as intermediate nuclear fusion
without radiation, the physical property consisting of seven (7) reactors, all
copyrights, patents, patent applications, patent assignments, trademarks and
anything having commercial or exchange value and the like (the “Assets”). TFC
hereby accepts the irrevocable assignment and transfer of the Assets made by
HyFuels and agrees to execute this Agreement.  Any additional Assets that that
the Parties desire to specifically identify shall be included on Schedule “A”
attached hereto.




3.

The term “Assets” described in paragraph 2 above shall also include all
confidential information of HyFuels, which term “Confidential Information” as
used herein shall include a formula, pattern, compilation, program, device,
method, technique, or process that:  (i) derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  Confidential
Information also includes, but is not limited to, Marketing Information,
Marketing Strategy, Pricing Information, Product Design and Performance Plans
and data, Testing Results, Product Blueprints, Patent materials, Copyright
materials, Trademark materials, Business Plans, Financial Plans, Forms, Customer
Lists, Salary Information, Training Manual, Training Tapes and other business
information of a similar nature, including information about the Company itself,
which the Parties acknowledge and agree has been compiled by HyFuel’s
expenditure of a great amount of time, money and effort, and that contains
detailed information that could not be created independently from public
sources. Further, all data, spreadsheets, reports, records, know-how, verbal
communication, proprietary and technical information and/or other confidential
materials of similar kind transmitted by





HyFuels to TFC are expressly included within the definition of “Confidential
Information.”  The Parties agree that all “Assets” identified in this Agreement
also constitute “Trade Secrets” under Section 688.002 of the Florida Statutes.




4.

HyFuels agrees to execute any and all additional documents and agreements that
may be necessary to consummate this assignment of the Assets and to facilitate
transfer of ownership of the Assets to TFC.  




5.

TFC, for and in consideration of the assignment and transfer of ownership of the
Assets as well as the promises and conditions contained herein, hereby agrees to
release, remit, remise and forever discharge HyFuels, its officers, directors,
shareholders, representatives, agents, attorneys and assigns, from any and all
claims that may exist between them including, civil actions, arbitration claims,
tort claims, statutory claims, administrative claims, causes of action, claims
at law and choses in equity, known or unknown, directly or indirectly relating
to the respective businesses of the Parties, and any and all other matters
whatsoever from the date of execution below back to the beginning of time.




6.

HyFuels, for and in consideration of the promises and conditions contained
herein represents that it is the sole and exclusive owner of the Assets, that
the Assets are not subject to any encumbrance that would prevent their transfer,
that it has the authority to enter into this Agreement and, it hereby agrees to
release, remit, remise and forever discharge TFC, its officers, directors,
shareholders, representatives, agents, attorneys and assigns, from any and all
claims that may exist between them including, civil actions, arbitration claims,
tort claims, statutory claims, administrative claims, causes of action, claims
at law and choses in equity, known or unknown, directly or indirectly relating
to the respective businesses of the Parties, and any and all other matters
whatsoever from the date of execution below back to the beginning of time.




7.

The invalidity of any portion of this Agreement shall not affect the validity of
any other provision.  In the event that any provision of this Agreement is held
to be invalid, the Parties agree that the remaining provisions shall remain in
full force and effect.




8.

This Agreement reflects the complete agreement between the Parties regarding the
subject matter identified herein and shall supersede all other agreements,
either oral or written, between the Parties regarding such subject matter. The
Parties stipulate that neither of them, nor any person acting on their behalf
has made any representation except as is specifically set forth in this
Agreement and each of the Parties acknowledges that they have not relied upon
any representation of any third party in executing this Agreement, but rather
have relied exclusively on their own judgment in entering into this Agreement.




9.

This Agreement shall be governed by and construed solely and exclusively in
accordance with the laws of state of Florida without regard to any statutory or
common-law provision pertaining to conflicts of laws.  The Parties agree that
courts of competent jurisdiction in Pinellas County, Florida and the United
States District Court for the Middle District of Florida, Tampa Division, shall
have jurisdiction with regard to any action arising out of any breach or alleged
breach of this Agreement.  The Parties agree to submit to the personal
jurisdiction of such courts and any other applicable court within the state of
Florida.  








2









10.

This Agreement and all transactions contemplated by this Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
Florida without regard to any conflicts of laws, statutes, rules, regulations or
ordinances.




11.

This Agreement may be executed in counterparts, each of which shall be deemed an
original for all intents and purposes.




12.

The Parties to this Agreement declare and represent that:

a.

They have read and understand this Agreement;

b.

They have been given the opportunity to consult with an attorney if they so
desire;

c.

They intend to be legally bound by the promises set forth in this Agreement and
enter into it freely, without duress or coercion;

d.

They have retained signed copies of this Agreement for their records; and

e.

The rights, responsibilities and duties of the Parties hereto, and the covenants
and agreements contained herein, shall continue to bind the Parties and shall
continue in full force and effect until each and every obligation of the Parties
under this Agreement has been performed.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.







HYFUELS, INC.







Date: August 11, 2013

/s/: Dr. Ruggero M. Santilli

By: Dr. Ruggero M. Santilli, President

 







THUNDER FUSION CORPORATION







Date: August 11, 2013

/s/: Carla Santilli

  By: Carla Santilli, Secretary/Director





3







SCHEDULE “A”

ADDITIONAL ASSETS








4





